Title: To George Washington from Jeremiah Olney, 16 March 1789
From: Olney, Jeremiah
To: Washington, George



Providence [R.I.] 16th March 1789.

Permit, great Sir, an humble Individual to congratulate you on the pleasing and singular circumstance of the unanimous election of your Excellency to the dignified Station of the first

Magistrate of the United States; and, at the same time, to felicitate the Union on your acceptance of that important Office as an Omen of their approaching prosperity, happiness and glory.
Your Excellency has probably, since the knowledge of your appointment, anticipated many applications similar to that which occasions this address, particularly from Persons who, with me, esteem it their greatest honor in having taken an active part in the late glorious Revolution, Served under your immediate Command in the Army, and met with your approving Notice and Attention. I am perswaded therefore, that your Excellency will not expect any other apology for my thus intruding on your important Moments, than the Reason which urges me to do it: and this is, the Desire, natural to all Mankind, of being placed in such a situation, with respect to Business, as/ will enable me to preserve my Independency, by a competent acquisition of Property.
The Collectors of the several States in the Union are to be nominated, if not solely appointed, by your Excellency as President. The State of Rhode-Island, tho’ it has hitherto refused, will undoubtedly ere long adopt the federal Constitution, when a Collector must be appointed for the State. It is an Office I am anxious to obtain: if your Excellency should be under no engagement in consequence of a prior application; and your knowledge of my Character will, in your own estimation, warrant my appointment to it, I will endeavour to manifest my Gratitude by an upright, impartial, and faithful discharge of the Trust reposed in me; which I am sure would be infinitely more pleasing and satisfactory to a Mind, like yours, fraught with the sincerest Wishes for the public Weal, than any private testimony thereof could possibly prove.
I intended to have done myself the honor, and gratified the great inclination I have of again seeing your Excellency, to have made this application in Person; but an unfortunate Fall, by dislocating two Fingers and breaking a Bone of my right Hand, has deprived me of that pleasure; and I fear my Name, written with my left, will scarcely be legible. I have the honor to be, with the highest Veneration and Respect, Your Excellency’s Most Humble & Most Obedt Servant

Jereh Olney

